                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE



 UNITED STATES OF AMERICA                   )
                                            )
 v.                                         )   CRIMINAL NO: 2:18-cr-00012-JAW
                                            )
 DEMONE COLEMAN                             )



                               PROCEDURAL ORDER


      The Court hereby ORDERS the parties to meet and confer within five (5) days

of this date on all discovery and pretrial production matters in this case.

      The defendant shall file all pretrial motions not later than Monday, October

29, 2018.

      The government shall respond to each defense motion within 21 days of its

filing. The Court cautions the parties that the filing of any unnecessary motion may

result in imposition of sanctions – the parties are to present to the Court by motion

only genuine issues actually in dispute which the parties are unable to resolve in

conference.

      The trial in this matter is hereby scheduled to commence before Judge

Woodcock on Monday, December 3, 2018.

      The Clerk shall be notified of any proposed change of plea not later than

twenty-five (25) days from today.



                                                     /s/ John H. Rich III
                                                     U. S. Magistrate Judge
      Dated: 10/15/2018
